Citation Nr: 1409340	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  08-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971, February 1979 to January 1982, April 1985 to February 1998, February 2007 to February 2008, and from April 2008 to May 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

These matters were previously before the Board in March 2010 and August 2011.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As there was substantial compliance with the Board's directives and the decision below grants the Veteran's claim in full, any error is harmless.  Therefore, no further discussion addressing compliance with the prior remand directives is necessary.


FINDINGS OF FACT

1.  The probative evidence is in relative equipoise as to whether the Veteran's right ankle arthritis is etiologically related active service. 

2.  The most probative evidence of record demonstrates that the Veteran's left ankle arthritis is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for right ankle arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.307, 3.309 (2013).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for left ankle arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for right and left ankle arthritis, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal criteria 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2013).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) (2013) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a) (2013).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Arthritis is listed among diseases recognized by VA as chronic in 38 C.F.R. § 3.309(a) (2013).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Competency is a legal concept and threshold question in determining whether lay or medical evidence may be considered.  Competency addresses whether the evidence is admissible, as distinguished from credibility and weight, which is a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2013); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Analysis 

The Veteran claims that his current ankle disabilities are related to his period of active service.  

The September 2010 VA examination report and private treatment records reflect that the Veteran has been diagnosed with degenerative arthritis of the ankles by X-ray examination.  Accordingly, the first element for service connection is met.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board notes that consideration was given to whether presumptive service connection under 38 C.F.R. § 3.309 (2013) was warranted.  However, arthritis of the Veteran's ankles was not demonstrated until October 2004, approximately six years after his February 1998 separation from service; therefore, the one-year post-service presumption for arthritis is not met in this case.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

With respect to the second element for service connection, at his July 1998 and July 2005 VA examinations, the Veteran reported that, while in the infantry for 20 years, he developed aching and soreness including of the ankles.  On VA examination in August 2011, the Veteran reported that he injured both ankles while getting off a helicopter in Vietnam.  The Veteran also stated that although he was checked out by the medics, he continued with his regular duties.  The Veteran's service treatment records show no treatment, complaints, symptoms, or diagnoses related to an in-service ankle injury.  Nonetheless, the Board notes that the Veteran is a combat veteran, as evinced by his Combat Infantryman Badge.  The Board finds the Veteran's reported injury to his ankles is consistent with the conditions of his service in Vietnam.  Accordingly, pursuant to the combat presumption of 38 U.S.C.A. § 1154 (West 2002), the Board finds that the second element for service connection is satisfied.  

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002) only provides a means by which combat veterans may establish the second element of service connection, an in-service event or injury.  It does not eliminate the need for evidence of a medical nexus.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  Accordingly, the third element of service connection, a nexus between the present disability and the injury, disease, or aggravation of a preexisting injury or disease, must still be shown.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Boyer v. West, 11 Vet. App. 477, 478-79 (1998) (addressing section 1154(b) and the need for nexus evidence where in-service exposure to acoustic trauma was otherwise established by the record).

In regard to the final element, a medical nexus, the Veteran's service treatment records show no treatment or diagnoses related to arthritis of the right or left ankle.  However, his July 1971 report of medical history noted that he did not know if he had any bone, joint, or other deformity.  On a February 1998 report of medical history, the Veteran reported having swollen or painful joints.  An undated chronological record of medical care, which appeared to correspond to the Veteran's February 1998 report of medical history, noted that he had painful knees and ankles.  

At his July 1998 and July 2005 VA examinations, the Veteran reported that he served in the infantry division, which required strenuous activity, and that he gradually developed aching and soreness in both ankles.  The Board notes that the Veteran filed his initial claim for service connection for a bilateral ankle disability in June 1998, just four months after retiring from service.  Since that time, the Veteran has reported experiencing continuous ankle symptoms including aching, soreness, stiffness, and instability.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) (noting that a layperson is competent to report what can be perceived through the senses).  The Veteran's assertion of continuous post-service ankle symptoms are corroborated by VA treatment records and VA examination reports, which consistently note complaints of on-going ankle symptoms.  Accordingly, the Board finds that the Veteran's statements regarding his in-service and post-service ankle pain, soreness, and stiffness are consistent with the evidence of record.  Accordingly, the Board finds that his statements are both competent and credible.  

The Board acknowledges that prior to being diagnosed with degenerative arthritis of the ankles the Veteran fractured his right ankle twice, once prior to service and once after his retiring from active service.  With respect to his pre-service ankle fracture, as no right ankle disability was demonstrated on clinical examination for entrance to service, the Veteran is presumed sound upon entry into service and VA has not met the burden of rebutting the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002).  With respect to his post-service fracture, in March 2003, the Board finds it significant that the October 2004 radiology report noted that x-rays showed more pronounced degenerative changes in the Veteran's left ankle than in his right.  Additionally, a February 2006 VA treatment record noted that x-rays from April 15 (presumably the x-rays from the Veteran's April 15, 2003 VA examination) and July 2005, indicated obvious osteoarthritic changes in both ankles, as well as old trauma to the medial malleolus of the left ankle.  It was also noted in the treatment record that more likely than not the Veteran's bilateral ankle discomfort was possibly exacerbated during service.  The Board acknowledges that the February 2006 VA opinion is somewhat speculative and that there are several negative VA nexus opinions of record.  However, for the reasons noted in the prior Board remands, the Board finds these negative nexus opinions to be inadequate and therefore not probative.  See Board remands dated March 1, 2010, and August 12, 2011.  In the absence of probative evidence to the contrary, the Board finds that the evidence, lay and medical, is at least in a state of relative equipoise in showing that the Veteran's right and left ankle arthritis is at least as likely as not etiologically related to active service.  See Davidson, 581 F.3d at 1316 (noting the absence of a "valid medical opinion" is not an absolute bar to service connection, particularly where, as here, the lay evidence of record is sufficient to satisfy the third and final element of service connection.)

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, service connection for arthritis of the right and left ankle is granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Entitlement to service connection for arthritis of the right ankle is granted.

Entitlement to service connection for arthritis of the left ankle is granted.


____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


